Citation Nr: 1500619	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-34 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her representative







ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to December 1987.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that was mailed in November 2006.

Testimony was received from the appellant, her son, and her representative at an August 2011 Travel Board hearing held at the St. Petersburg RO.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

When this case was before the Board in November 2011 it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since August 2011 when the appellant testified during a Board hearing, the Appeals Management Center (AMC) and Regional Office have been unable to contact the appellant.  The AMC has tried to send correspondence to the appellant at several different addresses, but the mail has been returned.  These attempt were last made in 2012 which is two years ago.  An internet search of the appellant now indicates that she is living at [redacted] or [redacted] [redacted] [redacted].  Although the RO has tried this address previously, correspondence was sent to a different apartment number.  Another internet search shows that the appellant may be living at [redacted].  A search showed that her phone number is:  [redacted].  As the last attempt to find the appellant's contact information was made two years ago, a new search should be made to try to find the appellant.  The information provided above may be used to start this search.

The Veteran's personnel records indicate that he received the Vietnam Gallantry Cross with Palm.  The Republic of Vietnam awarded the Vietnam Gallantry Cross with Palm to units for valorous combat achievements.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).  His DD Form 214 shows that this medal was among the decorations, medals, badges, citations and campaign ribbons he was awarded.  The circumstances under which the award of the Vietnam Gallantry Cross with Palm was made are not reflected in the record and service personnel records do not show assignment or duties that would have placed him in combat circumstances in Vietnam.  This raises a question of whether the award of the Vietnam Gallantry Cross with Palm was made merely because he served in a unit members of which participated in aerial combat over Vietnam or whether he individually participated in actions in Vietnam consistent with combat.  Resolution of this matter is critical to determine whether the Veteran did serve in Vietnam.

Accordingly, the case is REMANDED for the following action:

1. Conduct an exhaustive search of the current contact information for the appellant.  Possible current addresses include:  [redacted], [redacted] [redacted] [redacted], or [redacted].  A search showed that her phone number is:  [redacted].  

If the current contact information cannot be found, a description of all efforts to contact the appellant should be documented.

2.  If the appellant's contact information is found, copies of all correspondence previously sent to the appellant since August 2011 should be forwarded to the appellant, including, but not limited to, the November 2011 Board remand and the November 2011 AMC letter.  This should be documented in the claims file.

3.  Attempt to verify the Veteran's alleged period of service in Vietnam on a salvage mission or training mission.  56th FMS unit records submitted by the appellant note that personnel from the unit supported two training locations in Vietnam and trained the Vietnamese maintenance personnel in the necessary maintenance requirements for the A-1 and AC-119 aircraft.  Efforts should be made to determine if the Veteran participated in this training.  All action taken and responses received must be documented in the claims file.  The Veteran's personnel records show service in Thailand from 11/68-10/69.  The full scope of the search should be documented in the record.

4.  Contact the service department (Air Force) for exhaustive development to ascertain the circumstances of the Veteran's award of the Vietnam Gallantry Cross with Palm, i.e., whether it was awarded because he individually participated in combat in Vietnam, stepped foot in Vietnam, or because he was in a unit that served in Vietnam or over Vietnam (in or over must be specified).  If there is a narrative describing the reason for the issuance of the award, a copy of the narrative must be secured for the record.  If explanation is unavailable, the reason must be noted in the record (i.e., no one in the service department knows why the Gallantry Cross was awarded.)
 
5. Thereafter, the RO should review the record, arrange for any further development suggested and readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




